In a contested probate proceeding, the objectant (contestant) appeals from so much of an order of the Supreme Court, Kings County, entered November 4, 1960: (a) as settled his proposed case on his pending appeal from those portions of the decree of the Surrogate’s Court, Kings County, entered June 6, 1960, admitting the decedent’s will to probate, which fix certain fees and direct their apportionment; and (b) as allowed proponent’s *673(petitioner’s) proposed amendments to such case on appeal and directed that the proposed case be amended by including therein such amendments, the examination before trial of the objectant and certain schedules. Order, insofar as appealed from, affirmed, without costs. No opinion. On the court’s own motion, the objectant (contestant) is given leave to prosecute his appeal from the probate decree on the original file papers, the original exhibits and schedules, a typewritten transcript of the trial minutes and a typewritten transcript of the examination before trial. However, the briefs are required to be printed; and the objectant (contestant) is directed to serve upon petitioner, together with the objeetant’s printed brief, a typewritten copy of said transcripts — unless petitioner already has such copy. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.